        Case 1:20-cv-01875-TNM Document 24-1 Filed 09/20/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
 AVEION CASON and DONALD                       )
 VINCENT MAJKOWSKI, in their                   )
 individual capacity and on behalf of others   )
 similarly situated,                           )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )             No. 1:20-cv-1875-TNM
                                               )
 NATIONAL FOOTBALL LEAGUE                      )
 PLAYERS ASSOCIATION, et al.,                  )
                                               )
                Defendants.                    )
                                               )


                DECLARATION OF MICHAEL L. JUNK IN SUPPORT OF
                  THE BOARD DEFENDANTS’ MOTION TO DISMISS

       Pursuant to section 1746 of Title 28 of the United States Code, MICHAEL L. JUNK

declares as follows:

       1.      I am of counsel with Groom Law Group, Chartered, and counsel for

DEFENDANTS RETIREMENT BOARD of the BERT BELL/PETE ROZELLE NFL PLAYER

RETIREMENT PLAN and DISABILITY BOARD of the NFL PLAYER DISABILITY &

NEUROCOGNITIVE BENEFIT PLAN (collectively, the “Board Defendants”).

       2.      I submit this declaration in support of the Board Defendants’ Motion to Dismiss

Plaintiffs’ Class Action Complaint.

       3.      Attached hereto as Exhibit A to the Board Defendants’ Motion to Dismiss is a

true and correct copy of the Bert Bell/Pete Rozelle NFL Player Retirement Plan, amended and

restated as of April 1, 2014.




                                               1
        Case 1:20-cv-01875-TNM Document 24-1 Filed 09/20/20 Page 2 of 3




       4.      Attached hereto as Exhibit B to the Board Defendants’ Motion to Dismiss is a

true and correct copy of the NFL Player Disability & Neurocognitive Benefit Plan, amended and

restated as of April 1, 2019.

       5.      Attached hereto as Exhibit C to the Board Defendants’ Motion to Dismiss is a

true and correct copy of relevant excerpts from the Collective Bargaining Agreement executed

between the NFL Players Association and the NFL Management Council, dated August 4, 2011.

       6.      Attached hereto as Exhibit D to the Board Defendants’ Motion to Dismiss is a

true and correct copy of the Summary Plan Description for the Bert Bell/Pete Rozelle NFL

Player Retirement Plan, dated December 2018.

       7.      Attached hereto as Exhibit E to the Board Defendants’ Motion to Dismiss is a

true and correct copy of the Summary Plan Description for the NFL Player Disability &

Neurocognitive Benefit Plan, dated August 2019.

       8.      Attached hereto as Exhibit F to the Board Defendants’ Motion to Dismiss is a

true and correct copy of relevant excerpts from the Collective Bargaining Agreement executed

between the NFL Players Association and the NFL Management Council, dated March 15, 2020.


       I declare under penalty of perjury that the foregoing is true and correct.


 Dated: September 20, 2020                           Respectfully submitted,

                                                     GROOM LAW GROUP, CHARTERED

                                                     By:
                                                            Michael L. Junk, DC Bar No. 476886
                                                             1701 Pennsylvania Avenue NW
                                                             Washington, DC 20006
                                                             P: (202) 857-0620
                                                             F: (202) 659-4503
                                                             mjunk@groom.com



                                                 2
Case 1:20-cv-01875-TNM Document 24-1 Filed 09/20/20 Page 3 of 3




                                   COUNSEL FOR DEFENDANTS
                                   RETIREMENT BOARD of the BERT
                                   BELL/PETE ROZELLE NFL PLAYER
                                   RETIREMENT PLAN and DISABILITY
                                   BOARD of the NFL PLAYER DISABILITY
                                   & NEUROCOGNITIVE BENEFIT PLAN




                               3
